Citation Nr: 0124763	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  93-16 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  The propriety of the initial 10 percent disability rating 
assigned for the veteran's service-connected post-traumatic 
stress disorder.  

2.  Entitlement to a permanent and total disability rating 
for pension purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a 
July 1990 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
denied the veteran entitlement to service connection for 
post-traumatic stress disorder (PTSD) and for an upper 
respiratory infection, as well as to a permanent and total 
disability rating for pension purposes.  

During the pendency of the appeal, an RO hearing officer 
granted service connection for PTSD, which was implemented in 
a December 1992 rating decision, effective to March 1990, the 
date of receipt of the veteran's claim, and a 10 percent 
rating was assigned.  The veteran was notified of the 
decision and, in January 1993, he advised the RO of his 
dissatisfaction with the initial 10 percent rating.  As the 
veteran has expressed his dissatisfaction with the initial 
rating assigned at the time of the grant of service 
connection for PTSD, the Board has recharacterized the issue 
as involving the propriety of the assignment of the initial 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In the Board's May 1995 remand, issued during the pendency of 
this appeal, noted that the RO's July 1990 rating decision 
also included a denial of service connection for chronic 
upper respiratory infection and that the veteran's November 
1990 statement was construed as a notice of disagreement to 
that decision; however, he had not been sent an SSOC on the 
issue.  The SSOC was issued, along with notification of his 
appellate rights, on May 31, 1995, pertaining to the denial 
of service connection for a chronic upper respiratory 
infection.  The veteran was advised that he had 60 days 
within which to file a substantive appeal.  No appeal was 
received.  In a May 1997 Statement of Accredited 
Representative, the issue of service connection for a 
respiratory disorder was once again raised, to include 
tobacco abuse.  The Board construes the issue to be whether 
new and material evidence has been submitted to reopen the 
claim for entitlement to service connection for a respiratory 
disorder.  That issue is referred to the RO for actions 
deemed appropriate.  


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The veteran has been hospitalized/domiciled in numerous VA 
Medical Centers (VAMC) since at least early 1990 through 
February 1998.  It appears that copies of all those records 
are in his claims file.  However, since he was receiving 
regular treatment for PTSD and alcohol abuse on a regular 
basis, if there are any VA medical records not of record 
between February 1998 and June 1998, copies of those records 
need to be obtained and placed in the claims file.  It is 
important to note that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

As of June 1998, the veteran has been incarcerated following 
conviction of a felony, with a potential release date of 
March 2002.  While in prison, the veteran claims multiple 
treatments for PTSD.  However, following repeated attempts to 
have the veteran sign authorization and consent for release 
of those medical records, the veteran signed and returned one 
authorization (August 1999) for VA records and one 
authorization (October 1999) where no medical facility was 
listed, although he made some extraneous remarks concerning 
his disability checks.  However, the veteran maintains he did 
sign medical releases and personally mailed them back to the 
RO.  By his correspondence, it is clear the he would like to 
have those medical records reviewed in support of his claim.  

Under the circumstances, the RO is again to send the veteran 
the appropriate medial releases for his signature.  The 
medical releases are to include a separate release of the 
veteran's medical treatment records from: Federal 
Correctional Institution, Butner, North Carolina; United 
States Penitentiary, Atlanta, Georgia; Federal Correctional 
Institution Beckley, Beaver, West Virginia; and the United 
States District Court for the Western District of Virginia, 
Abingdon, Virginia.  Prior to sending the veteran the 
releases, RO personnel are to type in the appropriate names 
and addresses of the mentioned correctional institutions and 
Court so that there is no misunderstanding on the part of the 
veteran.  

The veteran has expressed his dissatisfaction with the 
initial rating assigned at the time of the grant of service 
connection for PTSD.  He is also requesting a nonservice-
connected disability pension.  However, he has not undergone 
VA examination for evaluation purposes since at least 1992.  
When the veteran claims that his condition is worse than 
rated, and the available evidence is too old for an adequate 
evaluation of the veteran's current condition, the VA's duty 
to assist includes providing him with a new examination.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board notes that it appears the correctional 
institution's physician has declined to examine the veteran 
for VA purposes.  However, a psychiatric examination is 
desirable in this case, as well as a general examination 
because he is claiming VA pension based on his overall 
medical condition, including any condition that is not 
service-connected.  Further, in the case where a veteran is 
incarcerated, the United States Court of Appeals for Veterans 
Claims (Court) specifically indicated that under the unique 
circumstances presented, where the Secretary has determined 
that the veteran is not available to participate in a VA 
examination under regular conditions, and in keeping with the 
"caution" of Wood, a remand is required to provide the 
Secretary with another opportunity to fulfill his statutory 
duty to assist.  See Belton v. West, 13 Vet. App. 200, 204 
(1999); Bolton v. Brown, 8 Vet. App. 185, 191 (1995); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In the veteran's 
case, the RO needs to persuade the prison authorities to 
permit either a VA physician to examine the veteran in prison 
or arrange for him to undergo a VA fee basis examination in 
prison.  Moreover, following VA examination, the 
appropriateness of staged ratings must be considered in the 
assignment of the initial rating for PTSD.  There needs to be 
adequate discussion of the veteran's symptomatology, as well 
as a lack of social contact in relation to the criteria for 
such rating.  

The Board further notes that, during the pendency of the 
veteran's appeal, VA promulgated new regulation amending the 
rating criteria for evaluating psychiatric disorders, 
effective from November 7, 1966.  See 61 Fed. Reg. 52695-
52702 (1996) (codified at 38 C.F.R. pt. 4).  Generally, where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  See Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  However, when amended regulations expressly 
state an effective date and do not include any provision for 
retroactive applicablity, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas.  See Rhodan v. West, 12 Vet. App. 55, 
57 (1998).  In the veteran's case, inasmuch as his claim was 
filed prior November 7, 1996, his PTSD must be evaluated 
under both the regulations in effect prior to and as of that 
date.  

There are indications in the veteran's claims file that in 
April 1994 he was in receipt of Supplemental Security Income 
(SSI).  Realizing that SSI is different from Social Security 
disability benefits, the Board would like to clarify whether 
the veteran is or ever was eligible for such disability 
benefits.  If an award of Social Security disability benefits 
has been made, or an award of disability benefits by any 
other agency, VA is required to obtain copies of those 
records.  See Brown v. Brown, 4 Vet. App. 307 (1993); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  

The veteran's record also notes that a VA vocational 
rehabilitation counselor had evaluated him in July 1991.  If 
the veteran has a VA vocational rehabilitation folder, it 
needs to be incorporated with the veteran's claims file.  

For the above-mentioned reasons, a remand in this case is 
required.  

Accordingly, this case is REMANDED for the following:  

1. The RO should contact the veteran and 
inquire whether, and if so, where he 
received VA treatment between February 
1998 and June 1998 for problems 
associated with PTSD.  Any records 
received should be associated with the 
claims folder.  

2.  The RO is to provide the veteran with 
the appropriate authorization and consent 
forms for release of his medical 
treatment records form the correctional 
institutions and United States District 
Court (noted earlier in this remand), 
with the names and addresses typed on 
those authorization and consent releases 
by RO personnel so that there is no 
confusion on the veteran's part.  The 
veteran is hereby advised that failure to 
authorize release of any of his medical 
treatment records is entirely his choice; 
however, he should also be advised that 
without those records evaluation of his 
PTSD and claim for VA pension will have 
to be made on the records currently 
available in his claims file.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file 
and the veteran and his representative 
should be so notified.  The veteran is 
free to submit to the RO all medical and 
other records pertaining to his service-
connected PTSD, diabetes mellitus and 
lumbosacral strain.  

3.  The RO is to contact the Social 
Security Administration to determine 
whether the veteran was or is currently 
receiving disability benefits.  If he is, 
a copy of any administrative law judge's 
decision, along with copies of any 
medical or vocational records are to be 
obtained and associated with the 
veteran's claims file.  If any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.  

4.  The RO is to obtain and associate 
with the veteran's claims file any 
available VA vocational rehabilitation 
and counseling folders.  If there are no 
folders available, the RO should document 
that fact in the claims folder.  

5.  After the above-mentioned development 
has been accomplished, the RO should 
schedule the veteran to undergo a 
comprehensive VA examination by a prison 
psychiatrist (if one is not available, 
then by either a VA physiatrist or by a 
psychiatrist on a fee-basis, who is 
permitted to examine the veteran in the 
correctional facility), to ascertain the 
current nature and severity of his 
service-connected PTSD.  The examination 
is to include a general physical 
examination of the veteran in order to 
ascertain the nature and severity of any 
adverse physical condition that may be 
found.  It is imperative that the claims 
folder, containing all evidence relevant 
to the case, including a copy of this 
REMAND, be made available to the 
examining physician so that the examiner 
can review the veteran's pertinent 
medical history and circumstances of his 
psychiatric disability.  All appropriate 
tests and studies should be conducted, 
and all clinical findings should be 
reported in detail.  In reporting such 
findings, the effect PTSD has on the 
veteran's occupational and social 
impairment.  

As for the veteran's psychiatric 
examination, the examiner is to provide a 
multi-axial assessment, including 
assignment of a Global Assessment of 
Functioning (GAF) score; an explanation 
of what the score represents; and the 
percentage of the score representing 
impairment due solely to PTSD.  An 
assessment of impact of the veteran's 
PTSD on his ability to obtain and retain 
substantially gainful employment also 
should be provided.  

The examining physician should note 
whether there are physical disabilities 
noted on general examination.  If so, the 
examiner should describe those conditions 
in detail and offer opinions as to the 
severity of those conditions, the extent 
to which they limit the veteran's 
activities, and the extent to which 
currently found disabilities adversely 
affect the veteran's ability to obtain 
and retain gainful employment.  If 
attempts to examine the veteran are not 
successful, those efforts should be 
documented in the claims folder.

6.  Following receipt of the veteran's 
examination, the RO must then list all of 
the disabilities found on a formal rating 
document and assign separate evaluations 
to each disability.  The RO should assess 
the history of the veteran's disabilities 
and the effect of pain, where 
appropriate.  

7.  To help avoid a future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

8.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified, as 
amended, at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) and implemented by 
recently finalized regulations (to be 
promulgated at 38 C.F.R. §§ 3.102 and 
3.159) are fully complied with and 
satisfied.   

9.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue the 
veteran and his representative a 
supplemental statement of the case 
containing adequate reasons and bases, 
and afford them the opportunity to 
respond with written or other argument 
before the claims file is returned to the 
RO for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


